ELECTRONIC RECORD
                                                                                t V\ -IS
COA#       12-14-00205-CR                        OFFENSE:        3


           Charles Edward Lusk v. The State
STYLE:     of Texas                              COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    241st District Court



DATE: 4/30/2015                  Publish: NO     TC CASE #:      241-0127-14




                        IN THE COURT OF CRIMINAL APPEALS


         Charles Edward Lusk v. The State of
                                                                                   ln-/s
STYLE:   Texas                                        CCA#:
                                                                                               1ST
         PRQ £E                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:    3W<, ^, gg>/.T                              SIGNED:                            PC:

JUDGE:        f&                                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD